[ DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 10-10516
                                                         SEPTEMBER 14, 2010
                          Non-Argument Panel
                                                              JOHN LEY
                       ________________________                CLERK

                 D.C. Docket No. 4:08-cv-00062-CDL


DENNIS RILEY,

                                                     Plaintiff-Appellant,

                                  versus


HARRIS COUNTY SHERIFF’S DEPARTMENT,
The, Jointly and Severally,
RYAN WILLIAMSON, Deputy, Jointly and
Severally,

                                                     Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________
                           (September 14, 2010)

Before CARNES, MARCUS and HILL, Circuit Judges.
PER CURIAM:

      Dennis Riley appeals the grant of summary judgment to defendant, Ryan

Williams, on Riley’s various Fourth Amendment claims brought pursuant to 42

U.S.C. § 1983 in connection with his arrest by Williams. Riley also appeals the

grant of summary judgment to Williams on Riley’s state law claim for intentional

infliction of emotional distress.

      The district court granted summary judgment to Williams after it concluded

that the undisputed facts in this case, taken in the light most favorable to Riley,

conclusively demonstrate that Williams did not violate any of Riley’s

constitutional rights during the course of Riley’s arrest. The district court also

concluded that there was no evidence that Williams acted with malice during the

arrest, as required under Georgia law to establish a claim for intentional infliction

of emotional distress.

      Our review of the briefs on appeal and the record in this case indicate no

error in the district court’s analysis of the facts or application of the law to those

facts. Accordingly, the judgment of the district court is

      AFFIRMED.




                                           2